DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant's election with traverse of Group ! and SEQ ID NO: 1 in the reply filed on 20 December 2021 is acknowledged.  The traversal is on the ground(s) that “Group I and Group II share a special technical feature that makes a contribution over the art.”  This is not found persuasive because Applicant does not state what special technical feature is shared by Groups I and II.  As set forth in the restriction requirement, the prior art of Dor et al and Olek et al teach kits comprising a bisulfite reagent and materials to detect bisulfite converted cytosines at CpG positions. The preamble of the claims reciting the intended use of the claimed kits does not materially distinguish the claimed kits over the kits in the prior art of Dor et al or Olek et al. Further, Olek teaches the technical features of Group I as discussed in detail below. Thus, there is no special technical feature linking Groups I and II. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Status
3. 	Claims 1-4, 6, 8, 12-15, and 17-27  are pending.
	Claims 13, 14 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Non-Compliant Amendment
4.  The status identifiers used for clams 13, 14 and 17 in the reply of 20 December 2021 are not correct as these claims are directed to non-elected subject and should be accompanied by the status identifier of “(Withdrawn – Currently amended). 
	As set forth in MPEP 714, “For any amendment being filed in response to a restriction or election of species requirement and any subsequent amendment, any claims which are non-elected must have the status identifier (withdrawn). Any non-elected claims which are being amended must have either the status identifier (withdrawn) or (withdrawn – currently amended) and the text of the non-elected claims must be presented with markings to indicate the changes. Any non-elected claims that are being canceled must have the status identifier (canceled).”
MPEP provides the following list of acceptable alternative status identifiers:

    PNG
    media_image1.png
    435
    908
    media_image1.png
    Greyscale

Specification
5. The specification is objected to because it does not contain, as a separate section, a brief description of the drawings. The specification should be amended at page 12 to include the title “Brief Description of the Several Views of the Drawings” prior to “Figure 1 shows”. See MPEP 608.01(a) and 37 CFR 1.77. 
Nucleotide Sequence Disclosures
6. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below: Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims even if the sequence is also embedded in the text of the description or claims of the patent application. In the instant case the specification, for example at pages 11-13, recites sequences that are preceded by “SEQ ID No.” rather than “SEQ ID NO:”. Correction is required.
Claim Objections
7. Claims 15 and 18 are objected to because of the claims depend from withdrawn claims. Appropriate correction is required.
Claim Rejections - 35 USC § 101
8.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15, 17, and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
 Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of methylation of SEQ ID NO: 1 and the identification of or occurrence of monocytic myeloid-derived suppressor cells (mMDSCs), as well as the correlation between mMDSCs and the immune status of a mammal (claim 26) or response to a chemical or biological substance (claim 27). As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require identifying and monitoring mMDSCs in a mammal (claims 15, 18 and 27);  comparing relative amounts of methylation frequency (claims 22-24); “distinguishing” mMDSCs (claim 25); and “concluding” an immune status (claim 26). Neither the specification nor the claims set forth a limiting definition for identifying, monitoring, comparing, distinguishing or concluding and the claims do not set forth how these steps are accomplished. The broadest reasonable interpretation of these 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of bisulfite treating genomic DNA in a mammalian cell sample and producing amplicons by amplifying the bisulfite treated DNA are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
 Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. Claims 15 and 17 do not require performing any active process steps given that the claims are generally drawn to a “use” of a kit or oligomer and do not specify how the kit or oligomer are used. For example, claims 15 and 17 do not require that an amplification reaction is 
[0023] Preferably, the amplification involves a polymerase enzyme, a PCR or chemical amplification reaction, or other amplification methods as known to the person of skill as described below, e.g. in the context of MSP, HeavyMethyl, Scorpion, MS-SNUPE, MethylLight, bisulfite sequencing, methyl specific restriction assays and/or digital PCR (see, for example Kristensen and Hansen PCR-Based Methods for Detecting Single-Locus DNA Methylation Biomarkers in Cancer Diagnostics, Prognostics, and Response to Treatment Clinical Chemistry 55:8 1471-1483 (2009)).
[0027] In order to analyze the bisulfite convertibility of CpG positions, any known method to analyze DNA methylation can be used. In a preferred embodiment of the method according to the present invention, the analysis of the methylation status comprises a method selected from methylation specific enzymatic digests, bisulphite sequencing, analysis selected from promoter methylation, CpG island methylation, MSP, HeavyMethyl, MethyLight, Ms-SNuPE or other methods relying on a detection of amplified DNA. These methods are well known to the person of skill, and can be found in the respective literature.

See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).

9. Claims 15 and 18  are rejected under 35 U.S.C. 101 because the claims do not recite a proper process / method claim since the claims do not recite any active process steps. The claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). See also MPEP 2173.05(q) which states “I. A “USE” CLAIM SHOULD BE REJECTED UNDER ALTERNATIVE GROUNDS BASED ON 35 U.S.C 101 AND 112  In view of the split of authority as discussed above, the most appropriate course of action would be to reject a “use” claim under alternative grounds based on 35 U.S.C. 101 and 112.” 
	Claim Rejections - 35 USC § 112(b) - Indefiniteness

10. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8, 12, 15 and 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
A. Claim 15 provides for the use of a kit and claim 18 provides for the use of an oligomer. Since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
	B. Claims 1-4, 6, 8, 12, and 19-27 are indefinite over the recitations of “corresponding to SEQ ID NO: 1” because “corresponding” is not an art recognized term to describe the relationship between two nucleic acid sequences – i.e., the ERGIC1 gene and SEQ ID NO: 1 and neither the specification nor the claims provide a limiting definition of what constitutes “corresponding” as it relates to nucleic acids.  It is not clear as to whether the region amplified and the region in which the CpG methylation occurs is limited to the region of SEQ ID NO: 1 and/or if the claims intend to encompass regions that share some unspecified level of sequence identity or complementarity of functional similarity to SEQ ID NO: 1 and/or regions that are “near” SEQ ID NO: 1. Because the term “corresponding” has not been clearly defined in the specification or claims and because there is no art recognized definition for this term as it relates to nucleic acid sequences, one of skill in the art cannot determine the meets and bounds of the claimed subject matter.	
	C. Claim 2 is further indefinite over the recitation that the CpG position is present in “5’ region upstream from the transcription start, promoter region,

downstream of the transcriptional stop of said gene region.” The claim previous recites that the CpG is in a region “corresponding” to SEQ ID NO: 1. SEQ ID NO: 1 is a 455bp region that consists of only a portion of the ERGIC1 gene (which is 118,542 bp in length). It is unclear as to how the CpG in SEQ ID NO: 1 can thereby be present in any of the regions set forth in claim 2 since SEQ ID NO: 1 does not include each of these regions.
D. Claim 3 is indefinite over the recitation of “according to SEQ ID NO: 1.” Neither the specification nor the claims provide a limiting definition of what constitutes “according to” with respect to a nucleotide sequence. It is unclear as to whether the claim intends to refer to positions 1, 2, 3 etc. of SEQ ID NO: 1 or if the claim intends to more broadly include any other positions in any other sequence that shares an unspecified level of sequence identity or complementarity to SEQ ID NO: 1. Further, while SEQ ID NO: 1 includes nucleotide positions 1-455, SEQ ID NO: 1 does not specify CpG positions 1, 2, 3, 4 etc. It is unclear as to what nucleotide positions within SEQ ID NO: 1 or a sequence corresponding to SEQ ID NO: 1 constitute CpG positions 1, 2, 3 etc.
E. Claim 4 is indefinite over the recitation of “MSP” and “Ms-SNuPE.” These terms are not clearly defined in the specification or claims. Use of these acronyms renders the claims indefinite because the acronyms may have many different meanings in the art and it is unclear as to which particular meaning of “MSP” and “Ms-SNuPE” are intended to be encompassed by the claim.

G. Claim 18 is indefinite over the recitation of oligomer “according to” SEQ ID NO: 8 and oligomer “according to” SEQ ID NO: 2 or 3. Neither the specification nor the claims provide a limiting definition of what constitutes “according to” with respect to a nucleotide sequence. It is unclear as to whether the claim intends to be limited to oligomers that consist of SEQ ID NO: 8 and/or comprise SEQ ID NO: 8 and/or have an unspecified level of sequence identity or complementarity with SEQ ID NO: 8; and whether the claim intends to be limited to or encompass amplicons that consist of SEQ ID NO: 2 or 3, and/or which comprise SEQ ID NO: 2 or 3, and/or which have an unspecified level of identity or complementarity with SEQ ID NO: 2 and 3. The metes and bounds of the claimed subject matter are not clear.  
H. Claim 19 is indefinite over the recitation of “amplicon No. 2505.” This constitutes a laboratory designation and neither the specification nor the claims provide a limiting definition of what constitutes “amplicon No. 2505.” Thereby, the metes and bounds of the claimed subject matter are not clear.
I. Claim 19 is further indefinite over the recitation of “CpG positions 3, 4, 5, 6, 7, 8, and 9 in a fragment of amplicon No. 2505, or in a fragment of the bisulfite-converted sequence according to SEQ ID NOs: 2 or 3. The specification at p. 12 states that SEQ ID NO: 3 comprises unmodified TpG sequences. Thereby, it is unclear as to what 
Claim Rejections - 35 USC § 112(a) - Enablement
11. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 18 and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the Breadth of the Claims:
The claims are drawn to methods that identify, quantify or monitor monocytic myeloid derived suppressor cells (mMDSCs) in any mammal by determining the methylation status of SEQ ID NO: 1, or a sequence “corresponding to” or “according to” SEQ ID NO: 1, or by analyzing the methylation status of any sequence or any ERGIC1 sequence (claim 15), or by analyzing any sequence “according to” SEQ ID NO: 2 or 3 or any other sequence using the oligomer of SEQ ID NO: 8 (claim 18).  Claim 26 further requires “concluding on the immune status of said mammal based on said mMDSCs” and claim 27 further encompasses monitoring the amount of mMDSCs in response to any chemical and/or biological substance provided to the mammal. Note that the phrases “corresponding” and “according to” have not been clearly defined in the specification or the claims and there is no art recognized definition for these phrases as they related to nucleic acid sequences. As broadly recited, this language encompasses sequences nearby – i.e., upstream or downstream at 500 or 100 kb or 1000 kb or more from SEQ ID NO: 1 – as well as sequences that share some level of sequence identity or complementarity with SEQ ID NO: 1 or any fragment thereof. Thus, the claims encompass determining the methylation status of a significantly large genus of CpGs as indicative of the presence or quantity of mMDSCs, as well as indicative of the immune 
The claims encompass methods wherein the mammal is a human or any non-human mammal. Note that the specification (para [0015]) states “Preferably, said mammal is a mouse, goat, dog, pig, cat, cow rat, monkey or human.”
Teachings in the Specification and Prior Art:
The specification teaches an analysis of the methylation status of CpGs in a 455bp region of the ERGIC1 gene in certain human blood cells. The specification states that “For the purpose of the present invention, human mMDSCs are defined as CD15-CD14+ CD33+ CD11b+ HLADR+. Granulocytic human MDSCs are CD15+. A third fraction seems to be CD15+ CD14+, and thus the present invention detects non-CD15 MDSCs.”
The results of this analysis for CpGs 2-14, which occur at nucleotide positions 37, 56, 62, 71, 121, 170, 227, 234, 247, 265, 271, 389 and 421, respectively, of SEQ ID NO: 1 are presented in Figure 1. No results are provided for CpG1 at nucleotide position 24 of SEQ ID NO: 1 or CpG15 at nucleotide position 431 of SEQ ID NO: 1. Figure 1 shows that the CpGs at positions 37, 56, 62, 71, 121, 170, 227, 234, 247, 265, 271, 389 and 421 of SEQ ID NO: 1 were differentially methylated in some of the CD15-CD14+ CD33+ CD11b+ HLADR+ MDSCs, as compared to other cell types, including CD19+ B cells, CD8+ cytotoxic T cells, CD15+ granulocytes,  MDSC CD14+ only, MDSC CD14+CD124+, MDSC CD14+HLADR-, MDSC CD14CD15 double positive; CD56+NK cells; and CD4+ T helper cells.
Predictability or unpredictability of the art and the amount of direction or guidance presented:
A. The specification does not enable methods that detect the methylation status of any CpG in SEQ ID NO: 1 in a cell sample as indicative that a cell is a mMDSC. As shown in Figure 1,  there is no clear pattern of methylation wherein demethylation (or hypermethylation) occurred at one or more of the CpG sites in SEQ ID NO: 1 in each of the “mMDSC” samples and did not occur in of the other blood cell types analyzed, including CD19+ B cells, CD8+ cytotoxic T cells, CD15+ granulocytes,  MDSC CD14+ only, MDSC CD14+CD124+, MDSC CD14+HLADR-, MDSC CD14CD15 double positive; CD56+NK cells; and CD4+ T helper cells. For example, CpG14 at nucleotide position 421 of SEQ ID NO: 1 showed variable levels of methylation in some of the mMDSC samples, but also in the CD15+ granulocyte sample and the CD14+CD124+ monocytes. Thus, the presence or absence of methylation at position 421 of SEQ ID NO: 1, for example, is not indicative that a cell is a mMDSC.
The specification does not teach the methylation status of any other CpGs in genomic regions flanking SEQ ID NO: 1 or in any sequences sharing sequence complementarity or identity with SEQ ID NO: 1 (or the bisulfite converted regions of SEQ ID NO: 2 or 3). 
Regarding claim 18, the specification does not teach any other genomic sequences that can be amplified with the oligomer of SEQ ID NO: 8 and which are specifically differentially methylated in mMDSCs as compared to other cell types.
Numerous prior art references establish the unpredictability in the art of determining a phenotype, such as a cell being a mMDSC, by detecting the methylation 
Regarding claim 25, this claim requires distinguishing said mMDSCs from all or at least one of the cell types selected from CD19+ B cells; CD8+ cytotoxic T cells; CD15+ granulocytes; CD14+; CD14+CD124+; CD14+HLADR; CD14CD15 double positive cells; CD56+NK cells; and CD4+ T helper cells. However, as discussed above, the specification does not identify a particular CpG in SEQ ID NO: 1 which distinguishes mMDSCs from each of these types of cells or any other cell that is present in blood or the other types of samples encompassed by the claims.
Claim 27 requires further “measuring and/or monitoring the amount of said mMDSCs in response to chemical and/or biological substances that are provided to said mammal.” However, the specification does not identify any particular chemical or biological substances which alter the level of CD15-CD14+ CD33+ CD11b+ HLADR+ mMDSCs in human subjects and a representative number of non-human mammals, wherein the quantity of the mMDSCs can be determined based on the methylation status of one or more CpGs in SEQ ID NO: 1.
B. The claims encompass methods wherein the methylation status of a CpG in SEQ ID NO: 1, 2 or 3 or a fragment thereof, or in a sequence “corresponding to” or “according to” SEQ ID NO: 1, 2 or 3, or in any sequence amplified with SEQ ID NO: 8, is used to quantify, identify or monitor mMDSCs in any mammal. As discussed above, the 
However, all results provided in the specification are limited to the analysis of the methylation status of the human ERGIC1 fragment of SEQ ID NO: 1. No information is provided in the specification regarding the methylation status of CpGs in the ERGIC1 gene in a representative number of non-human mammals. It is highly unpredictable as to whether the ERGIC1 gene is differentially methylated in mMDSCs in a representative number of non-human mammals. It is also unpredictable as to what constitutes a mMDSC in a representative number of non-human mammals. The specification (para [0013]) defines what constitutes a human mMDSC – i.e., “human mMDSCs are defined as CD15-CD14+ CD33+ CD11b+ HLADR+.” However, the specification does not provide a limiting definition of what constitutes a mMDSC in any non-human mammal. For example, the specification (para [0013]) states “In mice, monocytic MDSCs express high levels of the Ly6C surface marker with low or no expression of the Ly6G marker, while another group called granulocytic MDSCs express Ly6C and high levels of Ly6G.” It is unpredictable as to whether a population of mMDSCs having the markers CD15-CD14+ CD33+ CD11b+ HLADR+ exist in a representative number of non-human mammals, and which have a particular methylation pattern in SEQ ID NO: 1 which specifically identifies a cell as a mMDSC. 
The unpredictability of extrapolating the methylation status results obtained in humans to non-human mammals is supported by the teachings of Ehrlich et al. (Oncogene 2002. 21:  5400-5413). Ehrlich reports that there are considerable differences in the amounts and distribution of DNA methylation among different 
C.  Additionally, the present claims are inclusive of methods which identify mMDSCs in any tissue/organ or body fluid or other type of sample from a mammal (see, e.g., claim 6 which specifically recites that the sample is any body fluid, tissue, organ, or bone marrow sample). However, the findings in the specification are limited to only the analysis of the methylation status of CpG dinucleotides in the particular types of blood cells shown in Figure 1. The specification does not teach the methylation status of SEQ ID NO: 1 (or a representative number of other nucleic acids encompassed by the claims) in a representative number of other types of cells that may be present in any non-blood fluid sample or in any other types of cells, including such diverse cells as fibroblasts, epithelial cells, cells in ascites fluid etc. However, the methylation status of nucleic acids varies significantly between cell types, as is the basis of the present invention. 
In general, methylation patterns are cell/tissue type specific. For example, Adalsteinsson et al (PLoS One. October 2012. . 7(10): e0046705) states that “Tissue and cell specific methylation are well established in human DNA. In 2006 Eckhardt et al. presented data from the Human Epigenome Project (HEP, a project that aims to identify, catalog, and interpret DNA methylation profiles of all human genes in all major tissues) that suggest that tissue-specific differentially methylated regions (tDMRs) are very common in the genome. The dataset describes DNA methylation of ∼1.9 million HHEX CGI; specifically the average absolute difference ranged between 3.4–15.7 percentage points per CpG site…In summary, our analysis detects region-specific differential DNA methylation between white blood cell subtypes, which can confound the outcome of whole blood DNA methylation measurements” (see abstract). 
Thereby, the results obtained with only the CD19+ B cells; CD8+ cytotoxic T cells; CD15+ granulocytes; CD14+; CD14+CD124+; CD14+HLADR; CD14CD15 double positive cells; CD56+NK cells; and CD4+ T helper cells shown in Figure 1 cannot be extrapolated to any other cell type that is not a mMDSC type.
D.  Claim 26 recites that the method is one that further comprises “the step of concluding on the immune status of said mammal based on said mMDSCs.” The specification at para [0003] states that:
 “MDSCs are discriminated from other myeloid cell types in that they possess strong immunosuppressive activities rather than immunostimulatory properties. Similar to other myeloid cells, MDSCs interact with other immune cell types including T cells, dendritic cells, macrophages and natural killer cells to regulate their functions. Although their mechanisms of action are not clear yet, clinical and experimental evidence suggests that cancer tissues with high infiltration of MDSCs are associated with poor patient prognosis and resistance to therapies.”

The specification (para [0019] further states:


However, the specification does not teach any particular quantity of monocytic MDSCs that are indicative of any particular immune status of a mammal.
One can only ascertain if a particular quantity of monocytic MDSCs are correlated with a particular immune status by performing experiments to measure the quantity of CD15-CD14+ CD33+ CD11b+ HLADR+ mMDSCs in human subjects and non-human mammals having particular immune statuses and comparing the results to those of human and non-human mammals having a different immune status. The results of such experiments are unpredictable and require extensive experimentation.
Case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
 Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."
 

In the present situation, in view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.
Claim Rejections - 35 USC § 102
12. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 6, 8, 12, 15 and 18-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olek et al (WO 2014/170497; cited in the IDS).
Olek et al teaches a method for producing an amplicon comprising: a) bisulfite treating isolated genomic DNS from a mammalian cell sample to generate bisulfite treated DNA; and producing the amplicon by amplifying bisulfite treated DNA in a region of the ERGIC1 gene, wherein the region comprises at least one CpG that includes a bisulfite convertible cytosine (see, e.g. p. 14, 16-19, 109 and Table 4I). Table 4I of Olek at p. 101 teaches that the “RGIC1” gene (i.e., the ERGIC1 gene) is a epigenetic marker of MDSCs. In Table 4I, Olek teaches a 50bp fragment of RGIC1/EGRIC1 which is 100% identical to a fragment within present SEQ ID NO: 1.  The cg21204530 CpG present in the 50bp fragment of Olek is identical to CpG 12 at position 271 of present SEQ ID NO: 1.

    PNG
    media_image2.png
    140
    1120
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    92
    1117
    media_image3.png
    Greyscale


Alignment of present SEQ ID NO: 1 (“Qy”) with the nucleotide sequence of Olek (“Db”) set forth in Table 4I (partially reproduced above):

    PNG
    media_image4.png
    82
    642
    media_image4.png
    Greyscale


Olek (p. 109, first para) states “The discovery fragments comprise at least one CpG that is specific for the cell type as indicated, and thus suitable to distinguish this cell type from all other cell types of the haemogram.”
In the method of Olek, the 50bp discovery fragment comprising CpG 12 at nucleotide position 271 of SEQ ID NO: 1 is considered to be a region “corresponding to”  (which includes a region within) present SEQ ID NO: 1 wherein one CpG in this region (i.e., the first nucleotide) comprises a bisulfite convertible cytosine.
Further, at p. 109, Olek states:
“In table 4A to 4J, regions that contain CpGs that are specific for the respective blood cell types as shown in each table header are listed. The sequence provided in the column "discovery fragment" is the preferred region and comprises at least one CpG that is specific for the cell type of the respective table (identifiable by the shown data). Also comprised in the context of the various embodiments and aspects of the invention is a region 500 base pairs upstream and downstream of (therefore "around") the sequence of the "discovery fragment" in the human genome for each marker. The region 500 base pairs upstream and downstream of the "discovery fragment" are the discriminative ROI of the marker of the tables 4A to 4J.
The present invention therefore also pertains to a bisulfite conversion of at least one CpG position within any one of the "discovery fragments" or ROI (500bp up and downstream for each "discovery fragment" in the human genome) of any one of the Tables 4 and 4A to 4J as shown above, which is indicative for a respective cell type as listed in the tables 4.”

	Accordingly, Olek et al teaches bisulfite treatment and amplification of sequences 500bp upstream and downstream of the discovery fragment shown in Table 4I comprising the bisulfite convertible cg2120453 cytosine that is indicative of MDSCs.

	Regarding claim 3, the cg2120453 cytosine of Olek occurs at position 271 in present SEQ ID NO: 1 and thereby is “CpG 12” in SEQ ID NO: 1.
	Regarding claim 4, Olek (p. 19) teaches detecting bisulfite converted cytosines by a method selected from “specific enzymatic digests or dye exclusion technologies, bisulfite sequencing, next generation sequencing, nanopore sequencing, single molecule real-time sequencing, analyses of epigenetic modifications in promoter regions, using primers specific for bisulfite-converted DNA, using blocking oligonucleotides specific for bisulfite-converted DNA, using fluorescence-labeled, quenched oligonucleotide probes, using primers for single nucleotide primer extension specific for bisulfite-converted DNA, digital or quantitative PCR analysis, and specific selective (nucleic acid and/or chromatin) precipitation.”
	Regarding claim 6, Olek teaches that the sample may be a blood sample (e.g. p. 14).
	Regarding claim 8, Olek teaches that the sample does not contain purified or enriched cells (e.g. p. 14, 2nd full para).
	Regarding claim 12, Olek teaches that the method is performed using a cell sample from a subject that has or is likely to have cancer (e.g. p. 112, final para).

	Regarding claim 19, in view of the broad language regarding the CpG positions in any fragment of an undefined amplicon No. 2505 or in any bisulfite-converted sequence “according to” SEQ ID Nos: 2 or 3, the claim includes detecting the methylation status of any cytosine in a CpG. The context of the cytosine is not clearly set forth in the claim and thereby the claim includes detecting the methylation status of the CpG at the cg2120453 cytosine of Olek, which is position 271 in present SEQ ID NO: 1. Further, as discussed above, Olek teaches determining the methylation status of any bisulfite convertible cytosine in sequences 500 bp upstream or downstream of the 50mer discovery sequence of Olek, and thereby at cytosines that would necessarily include “CpG positions 3, 4, 5, 6, 7, 8 and 9” in SEQ ID NO: 1 since such 500bp upstream or downstream of the 50mer fragment would include the sequences and cytosine convertible CpGs within present SEQ ID NO: 1. 
	Regarding claim 20, Olek teaches that the mammalian cell sample is a whole blood sample (e.g., p. 112 and 128).
	Regarding claim 21, in the absence of evidence to the contrary, since the convertible cytosines detected in the method of Olek, including the cg2120453 cytosine / cytosine at position 271 of SEQ ID NO: 1, are the same as those encompassed by the present claims, these convertible cytosines also have the inherent property that they are indicative of monocytic MDSCs. 
rd para; and Tables 4I and Figure 1).
	Regarding claim 25, Olek teaches that the method is performed to detect specific cell types, including mMDSCs and thereby the method distinguishes the mMDSCs from other cell types, such as CD4+ T helper cells based on the methylation status of the CpG marker (e.g. Table 4I and Figure 1). 	
	Regarding claim 26, Olek teaches that the method is one that is used to conclude the immune status of a mammal based on the methylation status – i.e. “the present invention then relates to a method according to the present invention, further comprising the step of concluding on the immune status of a mammal based on said epigenetic haemogram as produced”  (e.g. p. 112, 2nd para). 
	Regarding claim 27, Olek (p. 115) teaches “Yet another aspect of the present invention then relates to a method for identifying the effect of a chemical or biological substance or drug on the composition of cells, comprising performing the method 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634